OPINION
{¶ 1} Angela Lee appeals from the dismissal of her complaint seeking court ordered visitation with her three year old grandson.
 {¶ 2} The juvenile court magistrate ordered the complaint dismissed for lack of subject matter jurisdiction on the part of the juvenile court to grant grandparent visitation.
 {¶ 3} The juvenile court judge adopted the magistrate's decision soon after it was rendered.
 {¶ 4} Lee asserts on appeal that the magistrate and judge were wrong to dismiss her complaint.
 {¶ 5} Unfortunately for Lee, we do not reach the merits of her appeal.
 {¶ 6} The determination that the juvenile court lacked jurisdiction to order grandparent visitation is a conclusion of law that is only reviewable on appeal if it has been objected to in the juvenile court. See Juv.R. 40(E)(3)(d). The juvenile judge's order adopting the magistrate's decision expressly advised Lee of the consequences on appeal of failing to object to a conclusion of law. Lee filed no objections.
 {¶ 7} Because this conclusion of law is the only point of contention in this appeal, this appeal will be Dismissed.
Grady, P.J., and Donovan, J., concur.